Citation Nr: 0212508	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  99-03 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a gun 
shot wound, left ankle, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a noncompensable 
evaluation for the disability on appeal. 

The case was previously before the Board in July 2000, at 
which time an issue pertaining to effective date for 
bilateral hearing loss disability was adjudicated, and the 
issue of residuals of gun shot wound, left ankle, was 
Remanded to afford the veteran a comprehensive medical 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  

The Board additionally observes that a 10 percent disability 
evaluation was assigned for the disability on appeal pursuant 
to an April 2001 rating.  However, that subsequent increase 
did not constitute a full grant of the benefit sought, and 
the increased rating issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The left ankle demonstrates plantar flexion to 45 degrees 
and dorsiflexion to 20 degrees, with pain beyond 15 degrees 
with eversion and inversion; the disability reflects no more 
than moderate functional loss during physical activity.  


CONCLUSION OF LAW

The schedular criteria for rating greater than 10 percent for 
residuals of gun shot wound of the left ankle disability have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a , Diagnostic Code 5271 (2001); see 
also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

In a letter dated January 29, 2001, the RO informed the 
veteran of his obligation to attend any scheduled examination 
and also that the VA would otherwise assist him in every 
reasonable way vis-à-vis  his claim.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Under the circumstances of this 
case, where there has been substantial compliance with the 
VCAA, additional development would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes that given the completeness of the present 
record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
including the results of a recent VA examination.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

Service connection for the disability at issue was 
established (noncompensable) pursuant to an August 1994 
rating.  The present appeal stems from an October 1998 
rating.  

The veteran was afforded a VA examination in February 2001.  
He complained of pain especially after being on his feet for 
prolonged periods.  He doesn't use a brace or any medications 
and stated that sometimes the ankle gave way.  He reported 
using a cane as needed.  On objective examination, he was 
observed to have a slight limp, favoring the left ankle.  He 
had no swelling or effusion, but there was some tenderness 
around the medial malleolur area.  He could dorsiflex the 
ankle to 20 degrees, with pain beyond 15 degrees with 
eversion and inversion.  He could plantar flex to 45 degrees.  
He could heel walk, but he complained of pain with to 
walking.  Functional loss due to pain was characterized as 
mild to moderate.  X-rays revealed the presence of a small 
shrapnel fragment and a small left calcaneal spur but was 
otherwise unremarkable.  The examiner remarked that the 
disability was mild at rest but, considering pain, excess 
fatigability, weakened movement and incoordination, his 
disability would be moderate during physical activity.

The veteran's ankle disability is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5271 for limited motion of 
the ankle, which provides for a 10 percent evaluation where 
there is moderate limitation of motion.  For marked 
limitation of motion a maximum 20 percent evaluation is 
provided.

The provisions of 38 C.F.R. § 4.71 (Plate II) provide a 
standardized description of normal range of motion of the 
knee and ankle.  Normal ankle dorsiflexion is from 0 to 20 
degrees.  Normal ankle plantar flexion is from 0 to 45 
degrees.

The words "slight," "moderate," and "severe" are not defined 
in the schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.

In this case, the demonstrated range of motion reflects 
anatomically normal plantar flexion and only slight 
impairment of dorsiflexion.  The findings of restricted range 
of motion, pain, weakness, fatigability, and incoordination, 
when taken together, more nearly approximates a moderate 
limitation of motion of the left ankle under DC 5271, as 
characterized on the most recent examination, and warrants 
the assigned 10 percent evaluation, but does not equate with 
or approximate a marked disability.  38 C.F.R. §§ 4.40, 4.45, 
4.55, 4.59; see also DeLuca.  Accordingly, the preponderance 
of the evidence is against any higher evaluation than is 
currently assigned.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, the Board further notes that the recent clinical 
findings do not disclose that he has ankylosis of the ankle.  
As such, the provisions of DC 5270 are not for application in 
evaluating the veteran's left ankle pathology.

There is no competent evidence of record which indicates that 
the veteran's ankle disability has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for residuals of a gun 
shot wound, left ankle is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

